Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/22 has been entered.
Claims 1-5, 8, and 10-20 are pending.
Response to Amendment/Arguments
Applicant has amended the claims with new limitations.
In view of the amendment to the claims, the previous 112 rejection to claims 1-8 and 14-20 is withdrawn.
Applicant’s arguments, see page 9, filed 9/28/22, with respect to claims 1-5 and 14-20 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn.  Applicant has amended the claims to include allowable subject matter indicated previously.  These claims are now allowable for reasons indicated previously.
Claim 8 and 10-13 have been rejoined.  Claim 8 now include limitations that was from the previously presented claim 14.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 10, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin al (US9,152,553; “Shin”).
As to claim 8:
Shin teaches a method (2/32-35), comprising: 
receive first/second type of commands (receive command(s); 4/56-59; each command include command type information; 8/23-30, 36-40, and target device information; 9/40-45);
select the first memory device or second memory device that supports received commands (identify and select target device for access; 4/2-5; 9/40-52; 13/25-27; select/enable line to device; 7/1-5, 27-30, each command include command type information; 8/23-30, 36-40, and target device information; 9/40-45);
select the first/second type of command for execution on the first/second memory device based on receiving the first/second type of command (generate and execute command sequence; 9/45-52, 13/25-27);
send a device select signal to the first/second memory device in response to selecting the first/second type of command for execution on the first/second memory device (select target device for access; 9/45-52; 13/25-27; select/enable line to device; 7/1-5, 27-30); and
send a first/second command of the first type of commands to the first/second memory device (send command sequence to selected target device; 5/5-7, 42-44).
As to claim 10:
Shin teaches the second command is sent to the second memory device (send command to memory device; 5/5-7, 42-44) based on timing parameters associated with the first memory device (send command sequence, descriptor includes timing information, such as delay; 8/40-44; 9/38-67; 10/9-10). 
As to claim 12:
Shin teaches sending a third number of commands of the first type of command to the first memory based on timing parameters on the first memory device (send command to selected memory device for access; 5/5-7, 42-44, based on timing information, such as delay; 8/40-44; 9/38-67; 10/9-10).
As to claim 13:
Shin teaches sending the first number of commands to the first memory device include sending a portion of the first number of commands that are not executable by the second memory device (commands are sent to selected memory device and not sent/received by other memory devices; therefore, command is only executed on selected addressed memory device; 9/45-52; 13/25-27).
Allowable Subject Matter
Claims 1-5 and 14-20 are allowed for reasons indicated above.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 11, the prior art does not suggest the method of claim 8, further including send the second number of commands to the second memory device prior to the first number of commands being executed by the first memory device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198. The examiner can normally be reached M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAN NGUYEN/Primary Examiner, Art Unit 2138